Citation Nr: 1144665	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2008.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board remanded the Veteran's claim for further evidentiary development in December 2009.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As referenced above, the Board remanded the Veteran's claim in 2009 to obtain the Veteran's complete personnel records, per the Veteran's representative request, as they may reflect evidence of the Veteran's psychiatric state while in service.  Specifically, while the personnel records currently associated with the Veteran's claims file reflect that he was declared  AWOL in April 1979, was dropped from the rolls for desertion in May 1979, and was determined to be ineligible for reenlistment at the conclusion of his service in 1981, any corresponding personnel records regarding this period of absence, including any resulting disciplinary measures or formal efficiency ratings, are not of record.  However, the RO/AMC failed to request these records.
Additionally, it appears that not all of the available VA treatment records have been obtained, specifically those dating from January 2008 to August 2009, although the Veteran did apparently receive VA treatment record during these period, as the 2010 VA examiner referenced treatment from this period in the 2010 VA examination report.

Given the RO/AMC's failure to comply with the Board's remand directives, the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance). 

Lastly, if the Veteran's complete personnel records are obtained, the VA examiner who examined the Veteran in 2010 (if available) should be provided with the Veteran's claims file so that an addendum medical opinion may be rendered, that includes consideration of this additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical treatment records from January 2008 to August 2009 and from February 2010 to the present.

2.  Obtain the Veteran's complete service personnel records, to include any documentation regarding his period of AWOL between April 18, 1979 and June 4, 1979 and any subsequent disciplinary measures, together with copies of the Veteran's efficiency ratings/evaluations covering this period and the Veteran's subsequent service through November 1981.  (The RO/AMC is advised that the Veteran's service personnel records currently associated with the Veteran's claims file only consist of 4 pages essentially showing only his duties, assignments, ranks and education.)

3.  If additional service personnel records are obtained that reflect the Veteran's in-service behavior, provide the Veteran's claims file to the VA examiner who examined the Veteran in February 2010, if available, or to another appropriate clinician.  The examiner/clinician should review the Veteran's claims file, including the complete personnel records recently associated with the Veteran's claims file, and then opine as to whether it is at least as likely as not that any currently-diagnosed acquired psychiatric disorder had its onset in or is otherwise related to service.  A complete rationale should be provided for any opinion rendered.  If it is necessary to reexamine the Veteran in order to render this opinion, that should be accomplished.

4.  Then, readjudicate the Veteran's claim.  If the action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 




handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


